   Case 1:20-cv-02245-EGS-GMH Document 82-2 Filed 11/25/20 Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA



P.J.E.S., A MINOR CHILD, by and through
his father and NEXT FRIEND, Mario Escobar
Francisco, on behalf of himself and others
similarly situated,

                Plaintiff,
                                             Civil Docket No. 1:20-cv-02245-EGS
      v.

CHAD WOLF, Acting Secretary of Homeland
Security, et al.,

                Defendants.




                             EXHIBIT B
Case 1:20-cv-02245-EGS-GMH Document 82-2 Filed 11/25/20 Page 2 of 17
Case 1:20-cv-02245-EGS-GMH Document 82-2 Filed 11/25/20 Page 3 of 17
Case 1:20-cv-02245-EGS-GMH Document 82-2 Filed 11/25/20 Page 4 of 17
Case 1:20-cv-02245-EGS-GMH Document 82-2 Filed 11/25/20 Page 5 of 17
Case 1:20-cv-02245-EGS-GMH Document 82-2 Filed 11/25/20 Page 6 of 17
Case 1:20-cv-02245-EGS-GMH Document 82-2 Filed 11/25/20 Page 7 of 17
Case 1:20-cv-02245-EGS-GMH Document 82-2 Filed 11/25/20 Page 8 of 17
Case 1:20-cv-02245-EGS-GMH Document 82-2 Filed 11/25/20 Page 9 of 17
Case 1:20-cv-02245-EGS-GMH Document 82-2 Filed 11/25/20 Page 10 of 17
Case 1:20-cv-02245-EGS-GMH Document 82-2 Filed 11/25/20 Page 11 of 17
Case 1:20-cv-02245-EGS-GMH Document 82-2 Filed 11/25/20 Page 12 of 17
Case 1:20-cv-02245-EGS-GMH Document 82-2 Filed 11/25/20 Page 13 of 17
Case 1:20-cv-02245-EGS-GMH Document 82-2 Filed 11/25/20 Page 14 of 17
Case 1:20-cv-02245-EGS-GMH Document 82-2 Filed 11/25/20 Page 15 of 17
Case 1:20-cv-02245-EGS-GMH Document 82-2 Filed 11/25/20 Page 16 of 17
Case 1:20-cv-02245-EGS-GMH Document 82-2 Filed 11/25/20 Page 17 of 17
